DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed over the prior arts of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior arts of record fail to teach either singly or in combination the superconducting nanowire switching from a superconducting state to a resistive state in response to absorption of a photon wave packet, thereby diverting a portion of the bias current to the load; an impedance-matching taper, having a first end connected to the superconducting nanowire and a second end connected to the load, to increase a peak amplitude of an output voltage pulse on the load in response to diversion of the portion of the bias current to the load, the impedance-matching taper having an impedance greater than the load impedance at the first end and about equal to the load impedance at the second end; and circuitry configured to measure the peak amplitude of the output voltage on the load and correlate it to the number of absorbed photons in the wave packet.
Regarding claim 18, the prior arts of record fail to teach either singly or in combination a method of detecting a photon wave packet, the method comprising: absorption of the photon wave packet diverting a portion of the bias current to the load via an impedance-matching taper; measuring a peak amplitude of an output voltage pulse across the load caused by diversion of the portion of the bias current to the load; and determining a number of photons in the wave packet based on the peak amplitude of the output voltage pulse. 
6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON J WILLIAMS/Examiner, Art Unit 2878                                                                                                                                                                                                        



/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878